PER CURIAM.
It has come to the Court’s attention that an amendment to article XXII of the Integration Rule, the Emeritus Attorneys Pro Bono Participation Program, is required in order to more fully effectuate the purpose of the emeritus attorney program.*
Accordingly, it is the judgment of the Court that article XXII, section (2)(a)(3), is hereby amended to read:
(3) If not a retired member of The Florida Bar, has not failed the Florida Bar examination three or more times; and
This amendment shall be effective immediately.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.

 We have jurisdiction, article V, section 15, Florida Constitution.